Carley, Judge.
Appellant appeals his conviction of four counts of armed robbery. His counsel has filed a motion in this court to withdraw from the case. In compliance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have conducted a full and careful examination of the record and transcript of this case to determine whether the appeal is, in fact, wholly frivolous. We find that it is. The requirements of Anders v. California, supra, have thus been met and appellant’s counsel is, accordingly, granted permission to withdraw.
In accordance with the holding in Carroll v. State, 147 Ga. App. 332, 333 (1) (248 SE2d 702) (1978), we find no error in the denial of appellant’s motion to sever his trial from that of his co-defendant.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.

Robert E. Keller, District Attorney, for appellee.